DOYLE, Judge,
concurring.
Simply stated, I join in the result reached by the majority because Department of Transportation, Bureau of Driver Licensing v. Ingram, 538 Pa. 236, 648 A.2d 285 (1994), controls the outcome of this appeal.
*202I write separately, however, to observe that in Ingram the Supreme Court affirmed this Court (and the judgment of the trial court) which had sustained the appeals of both DUI drivers1 and reversed the suspension imposed by the Department of Transportation. In Ingram, the Department had appealed to the Supreme Court solely on the issue of the legal adequacy of the warnings to motorists which this Court had articulated in Department of Transportation, Bureau of Driver Licensing v. Sorg, 147 Pa.Commonwealth Ct. 82, 606 A.2d 1270, petition for allowance of appeal denied, 531 Pa. 657, 613 A.2d 561 (1992), and Department of Transportation, Bureau of Driver Licensing v. Hoover, 147 Pa.Commonwealth Ct. 70, 606 A.2d 1264, petition for allowance of appeal denied, 531 Pa. 656, 613 A.2d 561 (1992). As Justice Montemuro stated: “PennDOT has appealed in both Frain and Ingram seeking guidance from this Court as to what information police must impart to the motorist in order to discharge its duty under our decision in O’Connell.” Ingram, 538 Pa. at -, 648 A.2d at 292. The Supreme Court supplied that guidance and now there is no question that the Sorg and Hoover warnings “satisfy, as a matter of law, the minimum requirements we have articulated today.” Id. at -, 648 A.2d at 295.
What is also now clear from Ingram is that the Supreme Court has further held that the decision of whether a DUI driver is confused or not is to be made by the trial judge, as a finding of fact, and that it is a subjective test of the DUI driver’s confusion, not an objective test of the warning given by the police.
What we glean from the Ingram opinion is that Ingram testified that he never fully understood his rights which were read to him in the back of the police car, with activity taking place around him, and he further claimed that the warnings which were given to him at the police station were also very confusing. The trial court found his testimony credible and held that Ingram was confused because he was not given a chance to read the written warnings, “nor was he able to understand what was going on at the time the form was read [to him] because of the distractions.” Id. at --, 648 A.2d at 291. On those grounds, which are markedly different from the reasoning of this Court in reversing the suspensions, the Supreme Court affirmed our decision.
Furthermore, Ingram, incidentally was not given Miranda2 warnings, nor was there ever any mention ever made to him about “Miranda rights” or his “constitutional rights” under Miranda. And, Justice Mon-temuro clearly stated that for a proper O’Connell warning, “the motorist must be informed that his Miranda rights do not apply to chemical testing.” Id. at -, 648 A.2d at 295.
The final result regarding Theodore Frain, the second DUI driver in the Ingram decision, is likewise instructive. Frain, unlike Ingram, had been given Miranda warnings, and had also been given a proper O’Connell warning by the police officer when the officer read from a DL-26 form, which Justice Mon-temuro stated satisfies, as a matter of law, the minimum requirements under O’Connell. But, the trial court found nevertheless that the police officer’s testimony was not credible and found further that in response to Frain’s request to speak with an attorney, the police officer replied: “he [the licensee] didn’t have that option” without further explanation. The trial court entered an order reinstating Frain’s driver’s license, and held that the warning furnished to Frain was insufficient to discharge the officer’s duty under O’Con-nell. However, despite the reasoning of the trial court, the Supreme Court held that:
Having reviewed the record in Frain, we are satisfied with the trial court’s finding that Frain did not know anything more than that he did not have the option of speaking with an attorney. Because the testimony elicited at trial supports that finding by the trial court, and questions of credibility and conflicts in the evidence presented are for the trial court to resolve, we are precluded from overturning the trial court’s determination and must af*203firm. Furthermore, the warnings provided on DL-26 satisfy, as a matter of law, the minimum requirements we have articulated today.
Id. at -, 648 A.2d at 295.
For further guidance on the rationale used by the Supreme Court, we can compare also the recent per curiam decision reversing this Court in Department of Transportation v. Gomo, 538 Pa. 475, 649 A.2d 431 (1994), with the prior opinion of the Supreme Court in Department of Transportation v. McCann, 533 Pa. 456, 626 A.2d 92 (1993).
In McCann, the Supreme Court held:
When appellant refused to take the breathalyzer test, he stated that he would not participate in the test unless he was first given an opportunity to speak with his attorney. Police responded by informing appellant that he would not be permitted to speak with an attorney before taking the test. They did not, however, explain that the constitutional right to counsel is not applicable to breathalyzer tests. At issue is whether the police response to appellant’s request for legal consultation was adequate under the standard set forth in Commonwealth, Department of Transportation v. O’Connell, 521 Pa. 242, 555 A.2d 873 (1989). We hold that it was not.
533 Pa. at 458, 626 A.2d at 93 (emphasis added).
Yet, in the Gomo opinion of this Court,3 we held:
In this case, no further information was given to Licensee when he requested to speak to his attorney other than the response that he was not entitled to an attorney. That response is insufficient under O’Connell and Sorg and, therefore, the Licensee’s refusal was not a knowing and conscious one.
Id. at 147-148, 629 A.2d at 220. The Supreme Court reversed this Court, by a per curiam order, filed on October 26, 1994, citing as authority only its decision in Ingram.
This reasoning answers then the dissent of Judge Pellegrini which states that the “majority adopts the trial court’s rationale because it believes that the officer’s statement increased rather than cured the Licensee’s confusion over his rights, even though he had been provided the required explanation under Sorg.” It simply wasn’t this Court that believed it; it was the trial court which believed it and, as Justice Montemuro pointed out in footnote 9 of Ingram, DOT didn’t even preserve that issue in its appeal to the Supreme Court. How much clearer could the Supreme Court have been in pointing out that it is the trial court’s determination on the subjective state of the intoxicated driver’s confusion than when Justice Montemuro wrote, “[bjeeause the testimony elicited at trial supports that finding by the trial court ... we are precluded from overturning the trial court’s determination and must affirm.” Ingram, 538 Pa. at -, 648 A.2d at 295.
Regarding the extent of the warning itself, and its legal sufficiency, the Justice wrote:
It is incomprehensible how evoking these arcane differences will assist the apparently intoxicated motorist to make a knowing and conscious decision about whether or not to submit to chemical testing. Informing the motorist that his right to counsel does not apply to chemical testing resolves for the motorist any confusion he may have about his right to counsel.
Id. at -, 648 A.2d at 294 (emphasis added). All that is necessary is that the motorist “be informed that his driving privileges will be suspended for one year if he refuses chemical testing” and that “his Miranda rights do not apply to chemical testing.” Id. The determination of whether, after that warning is given, the motorist is confused or not is left to the trial court.
McGINLEY, J., joins in this concurring opinion.

. John Ingram and Theodore H. Frain IV.


. Miranda v. Arizona, 384 U.S. 436, 86 S.Ct. 1602, 16 L.Ed.2d 694 (1966).


. Department of Transportation, Bureau of Driver Licensing v. Gomo, 157 Pa.Commonwealth Ct. 142, 629 A.2d 217 (1993).